DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 109061811; “Li”; already of record, however a combined translation is provided with this Office action and is relied upon herein) in view of Hanzawa et al. (GB 2239104; “Hanzawa”; already of record).
	Regarding claim 16, Li teaches a method of assembling an optical module as claimed in claim 16. Li discloses an optical module and specifically discloses (see ¶s [0027] to [0036] of the specification and Figures 1 to 5) the following technical features: providing a PCB board 2, LD chips and PD chips (corresponding to optoelectronic chips), a plurality of optical fibers, a metal adapter module (corresponding to a fiber optic receptacle module) and a housing 1, one end of the plurality of optical fibers being held in the plurality of metal adapters, respectively; the housing 1 has an adapting hole (corresponding to an optical port) and an electric port formed by an adapting hole assembly 3.
	The chips are each electrically connected to a PCB board 2, the other ends of the plurality of optical fibers opposite to the metal adapters are respectively optically coupled to the chips, the PCB board 2 is mounted to an end of the housing near an electric port, a plurality of metal adapters are inserted at the fitting holes, and the metal adapters are fixed at the fitting holes.
	The technical solution as claimed in claim 16 is distinguished from Li in that: (1) the optical fiber receptacle module comprises a plurality of optical fiber receptacles connected together; (2) the case includes a lower case and an upper cover/lid, and the upper cover/lid is covered to the lower case after assembly is completed.
	Based on the distinguishing technical feature (1), the technical problem actually solved by the present application is how to facilitate rapid installation of a plurality of fiber optic receptacles. Hanzawa discloses (see page 11, ¶ 2 to page 17, ¶ 1 and figures 1-14 of the specification): an optoelectronic connector module includes a plurality of optical fiber receptacles (5), a holding cover plate (6) for holding the plurality of optical fiber receptacles (5) 
	With respect to the distinguishing feature (2), the housing comprises a lower housing and an upper cover/lid, the upper cover/lid being covered onto the lower housing after assembly (i.e., after securing the fiber optic receptacles at the optical interface), as is conventional in the art. 
	Thus, on the basis of Li, combined Hanzawa and conventional technical means in the art, the technical solution of claim 16 is obtained, showing the claim 16 invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Thus claim 16 is rejected.


Allowable Subject Matter
Claim 1, 10, 11 are allowed.
17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art, either alone or in combination, does not disclose or render obvious the fiber optic receptacle module further comprises a main plate, and the plurality of fiber optic receptacles are secured to the main plate, and snap-fit claws extending backwards are arranged on the main plate, claw hooks are arranged at far ends of the snap-fit claws, and the claw hooks snap-fit to back end surfaces of the fiber optic receptacles to secure the fiber optic receptacles to the main plate in combination with the rest of claim 1.
It is noted that claim 1 is allowable because the unique combination of each and every specific element stated in the claim.
The prior art, either alone or in combination, does not disclose or render obvious a method comprising connecting the plurality of fiber optic receptacles, the connecting comprising: providing a main plate that has a plurality of insertion holes, and inserting the plurality of the fiber optic receptacles through the insertion holes; and -6-Application No.: 16/855,061Attorney Docket No.: 12925.0038-00000arranging snap-fit claws extending backwards on the main plate, arranging claw hooks at far ends of the snap-fit claws, and snap-fitting the claw hooks to back end surfaces of the fiber optic receptacles to secure a plurality of the fiber optic receptacles to the main plate in combination with the rest of claim 17.
It is noted that claim 17 is allowable because the unique combination of each and every specific element stated in the claim.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16 has/have been considered but is/are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.

Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874